Andrew D. Campbell, OSB #022647
Email: andrew@heltzel.com
Heltzel Williams PC
PO Box 1048
Salem, OR 97308
Phone: (503) 585-4422
Fax: (503) 370-4302
       Attorney for Defendant Don Taylor



                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                                EUGENE DIVISION

    LARISSA WHITE, an individual,      )                            Case No. 6: 18-cv-00550-MK
                                       )
                          Plaintiff,   )                           DEFENDANTDONTAYLOR'S
                                       )                           REPLY IN SUPPORT OF
                  v.                   )                           MOTION FOR SUMMARY
                                       )                           JUDGMENT
    CITY OF TURNER POLICE CHIEF DON )
    TAYLOR; by and through the CITY OF )
    TURNER POLICE DEPARTMENT, a        )
    political subdivision of TURNER,   )
    OREGON,                            )
                                       )
                          Defendants.  )
-     -     -      -     -      -     - --                  -
          COMES NOW DEFENDANT DON TAYLOR, and offers this Reply Brief in

support of his motion for summary judgment. Defendant Don Taylor ("Taylor") joins in

co-defendant City of Turner's ("City'') motion for summary judgment reply and

expressly incorporates the City's arguments to the extent applicable herein. Individually,

Taylor and the City are referred to as such. Collectively, they are referred to as

Defendants.

1 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ ADC:mom!W:\clients\Cll 6661 \020\00508816.DOCX
                                                HELTZELWILLIAMSPC
                                       P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                    TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
         In her Response to Taylor's and the City's respective motions for summary

judgment, Plaintiff Larissa White ("Plaintiff') argues at length that there are genuine fact

issues underlying her claims. However, for the reasons which follow, she has failed to

point to specific facts from which a jury could reasonably render a verdict in her favor on

either of her claims. Consequently, she has failed to meet her burden to demonstrate the

existence of genuine issues for trial and summary judgment should be granted for Taylor.

         1.       Actionable Adverse Employment Action for Plaintiff's Claims

                  A.   Plaintiff has failed to demonstrate that her separation from
                  Turner PD constitutes an actionable adverse employment action.

         Plaintiff has failed to show that her resignation from the Turner Police Department

("Turner PD") constitutes an "adverse employment action" that could support her First

Amendment retaliation and ORS § 659A.203 claims.

         Both claims require a plaintiff to demonstrate an adverse employment action. See

Lindsey v. Clatskanie People's Util. Dist., 140 F. Supp. 3d 1077, 1091 (D. Or. 2015)

(Public employee plaintiffs must demonstrate an adverse employment decision to state a

primafacie case under ORS§ 659A.203); Eng v. Cooley, 552 F.3d 1062, 1070 (9th Cir.

2009) (to state a claim for First Amendment retaliation, among other things, a plaintiff

must show that she was the subject of an adverse employment decision).

         The meaning of an "adverse employment decision" in the ORS § 659A.203

context is found in the statute:

         ORS § 650A.603 forbids a public employer from "[p]rohibit[ing] any
         employee from disclosing, or tak[ing] or threaten[ing] to take disciplinary
         action against an employee for the disclosure of any information that the
         employee reasonably believes is evidence of," among other things, "[a]
2- DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom!W:\clients\Cll6661\020\00508816.DOCX
                                                  HELTZEL WILLIAMS PC
                                        P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
         violation of any federal or state law" or "(m]ismanagement, gross waste of
         funds or abuse of authority or substantial and specific danger to public
         health and safety resulting from action of the state, agency or political
         subdivision." The statute also prohibits public employers from attempts to
         "[d]iscourage, restrain, dissuade, coerce, prevent or otherwise interfere with
         disclosure or discussions described in this section."

Lindsey, 140 F. Supp. 3d 1091 (citing ORS§ 659A.203). The meaning of an adverse

employment decision in the First Amendment context is similar. As noted by Plaintiff, to

constitute an adverse employment action for First Amendment purposes, an employer's

decision must have the effect chilling the exercise of protected First Amendment rights.

Coszalter v. City ofSalem, 320 F.3d 968, 975 (9th Cir. 2003).

         Given these principles, Plaintiffs ultimate separation from Turner PD cannot

constitute an actionable adverse employment decision because she voluntarily resigned

from her position. Campbell MSJ Dec. Ex. 13. Her separation, therefore, was not the

City's decision-it was her own. Absent any volitional action or decision by the City,

there was no adverse employment decision taken against Plaintiff. And, she has not

alleged, and there are no facts showing, that her resignation was a constructive discharge.

See generally Knappenberger v. City ofPhoenix, 566 F.3d 936, 940 (9th Cir. 2009)

(discussing constructive discharge as an adverse employment action to support

employee's§ 1983 action against employer); Bauer v. Bd. of Supervisors, 44 F. App'x

194, 199 (9th Cir. 2002) (noting that constructive discharge is an adverse employment

action for the purposes of Title VII). Therefore, Plaintiffs separation from Turner PD

cannot form a basis for Plaintiffs First Amendment and ORS§ 659A.203 claims.




3-   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom!W:\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
          Plaintiff has not demonstrated otherwise. While she is correct that she was

initially terminated from her employment on July 31, 2017, the undisputed fact remains

that the City rescinded the termination and accepted Plaintiffs voluntary resignation in

lieu of discharge following settlement negotiations with her union. Campbell MSJ Dec.

Ex. 13. As Plaintiffs resignation legally supplanted her termination, her resignation is

the relevant separation event in this case. In light of the fact that Plaintiff resigned

voluntarily, the City's acceptance of her resignation did not chill her protected speech or

discourage her from disclosing information protected by ORS§ 659A.203. Everything

about the resignation was agreed upon through arm's-length settlement negotiations.

Therefore, Plaintiffs separation from the City was not an adverse employment action.

          Moreover, to the extent Plaintiff asserts that Taylor's communications with other

law enforcement agencies were adverse employment actions that prevented her from

securing a job elsewhere, she has misconstrued the facts underlying such

communications. The undisputed facts show that, when Taylor contacted Chief Ferraris

of the Woodburn Police Department ("Woodburn PD") following his discovery of

significant discrepancies between Plaintiffs MDT logs and her timesheets, he did so to

ask for guidance to investigate Plaintiffs time reporting-he had no idea that Plaintiff

had applied to work at Woodburn PD. Taylor 3/7119 Depo 82:23-84:9,102:1-8; Ferraris

Depo 18:24-19:16, 23:11-25, 24:10-20. The conversation was limited to investigative

guidance from one police chief to another; Taylor did not negatively advise Chief

Ferraris on Plaintiffs application for employment. Id.


4 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC :mom!W:\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
          Similarly, Taylor contacted Sheriff Myers of the Marion County Sheriffs Office

to verify whether Plaintiff had violated her Turner PD home duty assignment by going to

the Marion County Sheriffs Office for a job interview during the time she was assigned

to Turner PD home duty. Taylor 3/7/19 Depo 166:7-167:4. Taylor did not contact Sheriff

Myers to interfere with Plaintiffs job prospects at the Marion County Sheriffs Office

and made no statements to that effect during the conversation with Sheriff Myers. Taylor

3/7/19 Depo 166:7-167:4. Overall, these facts do not evidence any adverse employment

actions by and through Taylor's communications with other law enforcement agencies.

At no point did he take deliberate action to prevent Plaintiff from securing a job

elsewhere or otherwise stain her character.

          For these reasons, liability under Plaintiffs First Amendment and ORS§

659A.203 claims, if any, must be based solely on Taylor's actions preceding Plaintiffs

separation from Turner PD. Her separation, as a voluntarily negotiated resignation,

cannot support her claims as a matter of law.

          2.       First Amendment Claim (First Claim for RelieO

                   A.     Plaintiff has failed to identify specific facts that could establish a
                   prima facie case of First Amendment retaliation.

         A First Amendment retaliation plaintiff bears the burden of stating a prima facie

case by showing that ( 1) she engaged in protected speech by speaking on a matter of

public concern in her capacity as a private citizen, and (2) her protected speech was a

substantial or motivating factor in an adverse employment action. Eng, 552 F.3d 1070.




5-   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W :\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
Plaintiff has failed to point to evidence which, even construed in the light most favorable

to her, could satisfy these elements under established law.

                            a.    Plaintiff has not pointed to facts showing that she
                            "spoke."

         The only material facts that bear on the fundamental inquiry as to whether Plaintiff

"spoke" for First Amendment purposes are the following:

                   1) Plaintiff kept private notes in a written log (White Depo 69:10-25,
                      78:12-15);

                  2) Plaintiff's written log was her personal possession that she kept in her
                     desk at work (White Depo 78:12-15);

                  3) Plaintiff's written log was involuntarily disclosed to Taylor (Compl.     ~
                     12, White Depo 68:1-2, 65:16-66:9);

                  4) Plaintiff never told Taylor or any other City employee that she had been
                     maintaining the written log (White Depo 70:23-71 :6);

                   5) Plaintiff never discussed the detailed content of her written log with
                      Taylor or any other City employee (White Depo 71:14-18).

         Plaintiff does not dispute any of these facts. Pl. Resp. at 2, 10, 12. Given these

undisputed material facts, her reliance on Terrell v. Univ. of Texas Sys. Police, Sullivan v.

Ramirez, Verri v. Nanna, and Connor v. Clinton County Prison to classify her written log

as "speech" is misguided.

         First, the Terrell and Verri courts did not decide whether the employee-plaintiffs'

personal diaries constituted First Amendment "speech." In both cases, the plaintiffs were

government employees who kept private diaries critical of their supervisors. Terrell v.

Univ. of Texas Sys. Police, 792 F.2d 1360 (5th Cir. 1986); Verri v. Nanna, 972 F. Supp.

773 (S.D.N.Y. 1997). After each plaintiff suffered an adverse employment action
6-   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC :mom/W :\clients\Cll 6661 \020\00508816.DOCX
                                                      HELTZEL WILLIAMS PC
                                            P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                      TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
following the involuntary disclosure of his private journal to his supervisor, he brought a

First Amendment retaliation claim against his government employer. Id. In Terrell, the

Fifth Circuit Court of Appeals assumed without deciding that an employee's personal

notebook can be considered "speech," then went on to hold that the plaintiffs private

notebook could not support his First Amendment retaliation claim because the facts made

clear that ( 1) the plaintiff spoke as an employee, and (2) the notebook did not address

matters of public concern. Terrell, 792 F.2d 1362-63. Similarly, in Verri, the U.S.

District Court for the Southern District of New York (citing and agreeing with Terrell)

assumed without deciding that the plaintiffs private diary was "speech," then held that

the diary could not support the plaintiffs First Amendment retaliation claim because the

content of his diary showed that the speech therein did not implicate any public concern.

Verri, 972 F. Supp. 786-87.

         Neither Terrell nor Verri pennits a finding that Plaintiffs written log constituted

"speech." Simply, by assuming that the employee-plaintiffs' private journals were

speech for First Amendment purposes, neither court actually decided that question.

There is no factual analysis in either opinion. Thus, the facts of this case cannot support

Plaintiffs position that her written log was "speech" under Terrell and Verri.

         Plaintiffs position that her written log was "speech" under Sullivan and Connor is

similarly flawed. Rather than provide any analysis analogizing the facts of this case to

those in Sullivan and Connor, Plaintiff makes the sweeping assertion that (1) because the

Sullivan and Connor courts held that private writings involuntarily disclosed are speech,

and (2) the facts of this case are "squarely on point" with Sullivan and Connor, she spoke
7 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W:\clients\Cll6661\020\00508816.DOCX
                                                  HELTZEL WILLIAMS PC
                                        P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
for First Amendment purposes. See PI. Resp. at 10-11. This reasoning does little for

Plaintiffs position on summary judgment because it is highly conclusory. Notably,

Plaintiff ignores the specific facts that led the Sullivan court to conclude that the

employee-plaintiffs' personal notes constituted speech. As explained in Taylor's Motion

for Summary Judgment, the Sullivan facts are distinct from the undisputed facts of this

case, and therefore, Plaintiffs written log cannot constitute speech under the Sullivan

court's reasoning. Taylor MSJ at 12-15; Sullivan v. Ramirez, 360 F.3d 692 (7th Cir.

2004). Plaintiffs has not shown otherwise. Hence, she has failed to point to specific

facts showing that her written log constituted "speech" under Sullivan.

         Plaintiff has failed to point to evidence showing that her written log was "speech"

under Connor, as well. In Connor, the United States District Court for the Middle

District of Pennsylvania held that First Amendment "speech" occurred when the

employee-plaintiffs supervisor discovered and read the employee-plaintiffs secret

journal because that event resulted in a "communication." Connor v. Clinton Cty. Prison,

963 F. Supp. 442, 446 (M.D. Pa. 1997). While the basic facts of Connor are similar to

the facts of this case, Plaintiff has neither discussed those facts nor offered any other

explanation as to why the Court should apply the Connor court's "communication"

inquiry to find that speech occurred. The Court should not reward such underdeveloped

briefing on summary judgment. Moreover, the Connor court's reasoning was brief and

far less analytical than that of the Seventh Circuit in Sullivan. Thus, even if Plaintiffs

Response contained some developed discussion advocating the application of Connor to


8 -DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/1812020/ADC:mom/W :\clients\Cll 6661 \020\00508816.DOCX
                                                     HELTZEL WILLIAMS PC
                                           P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                     TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
this case, the Sullivan court's reasoning would still carry more weight in determining

whether Plaintiffs written log was speech.

          Overall, Plaintiff has failed to point to any facts demonstrating the existence of

genuine issues bearing on the fundamental occurrence of speech to support her First

Amendment retaliation claim. Under the undisputed facts and the weight of established

authority, Plaintiff did not speak for First Amendment purposes. Her First Amendment

claim therefore fails at the outset.

                             b.    Plaintiff has not pointed to facts showing that her
                             "speech" addressed matters of public concern.

          To determine whether a plaintiff spoke on a matter of public concern, courts look

to the content, form, and context of a given statement, as revealed by the whole record.

Greisen v. Hanken, 925 F.3d 1097, 1109 (9th Cir. 2019) (citing Connick v. Myers, 461

U.S. 138, 147-48 (1983)). Though the content of speech is generally the most important

factor of the public concern inquiry, courts cannot overlook the speech's form and

context. Karl v. City ofMountlake Terrace, 678 F.3d 1062, 1069 (9th Cir. 2012); Ulrich

v. City & Cty. of San Francisco, 308 F.3d 968, 979 (9th Cir. 2002). All factors are

relevant and must be given due consideration in light of the whole record. See id.

         Plaintiff has misapplied this standard by focusing solely on facts surrounding the

content of her written log and construing then in isolation, irrespective of the whole

record. Furthermore, Plaintiffs discussion on the form and context of her written log is

immaterial and not supported by the record. Consequently, she has not pointed to

sufficient facts showing that her written log addressed matters of public concern.

9-   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W :\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
         First, the facts Plaintiff relies on bearing on the content of her written log do not

show that it addressed matters of public concern. She argues that, given Turner PD's

multiple serious policy violations documented in her written log (e.g., failure to

investigate allegations of sexual assault; failure to investigate DHS reports in a timely

manner), the log addressed matters of public concern. Since an employee's expression is

fairly characterized as addressing a matter of public concern when it relates to an issue of

political, social, or other concern to the community, as distinct from a mere personal

grievance, Plaintiffs position appears reasonable on its face. Gilbrook v. City of

Westminster, 177 F.3d 839, 866 (9th Cir. 1999). However, the content of Plaintiffs

written log must be reviewed in light of the whole record. See Connick, 461 U.S. 147-48.

Plaintiffs focus on the isolated content of the written log, therefore, is not persuasive.

         A thorough review of the record reveals that Plaintiff was an opinionated

employee who had multiple personal disagreements with Taylor before she left Turner

PD. Her disagreements, all based on matters of opinion, were related Taylor's

management of Turner PD. For instance, in January 2017, Plaintiff emailed Taylor

expressing her disapproval of his "filthy" police vehicle. Compl.                       ~   20; Campbell MSJ

Dec. Ex. 3. And in July 2016, Taylor emailed Plaintiff explaining that it was

inappropriate for her to email all City employees regarding her suggestion to install an

electronic entry system at the police department. White Depo 52:22-54:19; Campbell

MSJ Dec. Ex. 2. Considering the nature of these disagreements together with the content

of Plaintiffs written log makes clear that her disagreements with Taylor spurred her

decision to document perceived policy violations in the written log, all of which were
10 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W:\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
"specific to [Taylor] and not just the [police] department as a whole." White Depo 69:17-

21. Hence, Plaintiffs perceived policy violations were the product of workplace

grievances. Workplace grievances do not implicate the public concern so as to warrant

First Amendment protection. E.g., Coszalter v. City of Salem, 320 F.3d 968, 973 (9th

Cir. 2003) (citing McKinley v. City ofEloy, 705 F.2d 1110 (9th Cir.1983)). As the record

shows that Plaintiffs personal disagreements with Taylor formed the basis of her written

log, it follows that its content was not a matter of public concern. For these reasons,

Plaintiffs focus on the isolated content of the written log misses the mark. Viewed in

light of the whole record, the log's content was the product of petty workplace grievances

involving Taylor, and as such, is not protected by the First Amendment.

         Second, Plaintiff has not shown specific facts demonstrating that the form and

context of the written log elevate it to a level of public concern. Critically, she does not

dispute that the written log was private and involuntarily disclosed to Taylor. Pl. Resp. at

12. This is dispositive on the public concern inquiry under Plaintiffs cited cases. In both

Terrell and Verri, the employee-plaintiff maintained a private journal that was disclosed

to his government employer against his will. Terrell, 792 F.2d 1363; Verri, 972 F. Supp.

786. In light of such private form and context, each court held that the private journal at

issue did not address matters of public concern because the plaintiff did not intend to

communicate the contents of the journal with anyone. Id. This reasoning is consistent

with Ninth Circuit precedent establishing that, in reviewing form and context, courts look

to the employee's motivation and the audience chosen for the speech. Greisen, 925 F.3d

1109; Gilbrook, 177 F.3d 866. Generally, a limited audience weighs against a finding of
11 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/1812020/ADC:mom/W :\clients\Cll 6661 \020\00508816. DOCX
                                                      HELTZEL WILLIAMS PC
                                           P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                     TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
public concern. Desrochers v. City ofSan Bernardino, 572 F.3d 703, 714 (9th Cir.

2009).

          Given the undisputed fact that Plaintiffs log was private and involuntarily

disclosed, it did not implicate matters of public concern under these authorities.

Unsurprisingly, Plaintiff attempts to avoid this result by arguing that she would have

sought to share the content of the written log in a "broader public forum for her speech"

if Taylor had not destroyed the written log and placed her on leave. PL Resp. at 12. This

point is unavailing because there are no facts in the record showing that Plaintiff was

motivated to broadcast her perceived policy violations to the public at large. The only

evidence revealing Plaintiffs purpose for maintaining the written log is found in her

deposition, during which she testified that she maintained the log to record her perceived

policy violations at Turner PD and share them with the City Administrator (Mr. Sawyer)

and Taylor during her anticipated exit interview. White Depo 70:1-12. Thus, Plaintiffs

argument on this front is hypothetical and not based in fact. Therefore, she has not

demonstrated any fact issues regarding her intended audience for the written log.

Ultimately, given the undisputed facts regarding Plaintiffs motive for maintaining the

log and her intended audience, the log did not implicate the public concern.

         Plaintiff further attempts to demonstrate some degree of public concern by noting

that, prior to Taylor's discovery of her written log, she "had brought up multiple issues

verbally with [Taylor] and ... other cops ... just to run it by [them] and get [their]

opinions on how other agencies do it and ... what is standard and what is best practice."

PL Resp. at 12; White Depo 71 :3-11. These facts are immaterial to the motivation and
12 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC :momlW:\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
audience components of the public concern query because they do not involve Plaintiff's

written log. That is, when Plaintiff mentioned "multiple issues" to Taylor and police

officers employed by other cities, she did not tell them that she was keeping a log of her

perceived issues and she did not state that Turner PD was committing policy violations.

Rather, she asked general questions relating to her perceived issues to help herself gain a

better understanding of Turner PD's law enforcement standards. Therefore, the fact that

Plaintiff "brought up multiple issues" to Taylor and officers from other agencies does not

show that she had any motive or desire to make the contents of her written log known to

the public. Plaintiff's deposition testimony showing her intent to share the content of her

log solely with Taylor and Mr. Sawyer during her exit interview affirms this conclusion.

White Depo 70:1-12, 71:14-18.

          Ultimately, Plaintiff has failed to show any facts that could satisfy the "public

concern" element of her First Amendment retaliation claim. The undisputed facts

regarding the content, form, and context of her written log, viewed in light of the whole

record, show that it did not implicate the public concern as a matter of law.

                              c.    Plaintiff has not pointed to facts showing she spoke as a
                              private citizen.

          The facts proffered by Plaintiff on the "private citizen" element of her First

Amendment retaliation claim do not satisfy her burden. See generally Eng, 552 F.3d

1070 (setting forth plaintiff's burden on First Amendment retaliation claim).

"[S]tatements are made in the speaker's capacity as citizen if the speaker had no official

duty to make the questioned statements, or if the speech was not the product of

13 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:morn/W :\clients\Cll 666 I \020\00508816.DOCX
                                                HELTZEL WILLIAMS PC
                                       P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                    TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
performing the tasks the employee was paid to perform." Greisen, 925 F.3d 1111 (citing

Posey v. Lake Pend Oreille Sch. Dist. No. 84, 546 F.3d 1121, 1127 n. 2 (9th Cir. 2008).

The determination of whether a public employee's speech was spoken in her capacity as a

public employee or a private citizen presents a mixed question of fact and law. Posey,

546 F.3d 1129. Thus, the court must "independently ... evaluate the ultimate

constitutional significance of the facts as found." Greisen, 925 F.3d 1111 (citing Posey,

546 F.3d 1129).

          To support her position that she spoke as a private citizen, Plaintiff first

emphasizes the fact that she was reprimanded by Taylor for emailing all City employees

regarding her suggestion to install an electronic entry system at the police department in

July 2016. See White Depa 52:22-54:19. While this fact reasonably indicates that

notifying all City employees of her security concerns for the police department was not

part of Plaintiffs job duties, it does not show that communicating such security concerns

solely with Taylor and Mr. Sawyer was beyond Plaintiffs job duties.

          It is important to remember that when Plaintiff emailed Mr. Sawyer in January

2016 suggesting that the City replace the deadbolt on the entrance door to the police

station with an electronic entry system, both Mr. Sawyer and Taylor reacted well, and

discussed the possibility of installing an electronic entry system in a series of emails.

Campbell MSJ Dec. Ex. 1. Comparing this instance (an undisputed fact) to Plaintiffs

City-wide July 2016 email shows that raising security and other related policy concerns

directly with her superiors (i.e., Taylor and Mr. Sawyer) was acceptable and part of her

job duties, whereas sharing such concerns with the rest of the City staff was not. Since
14 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:morn/W:\clients\Cll 6661 \020\00508816 .DOCX
                                                HELTZEL WILLIAMS PC
                                       P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                    TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
the undisputed facts show that (1) Plaintiffs written log contained her notes regarding

policy violations and other departmental concerns (White Depo 72 :21-73: 12), and (2)

Plaintiff intended to communicate the contents of her written log solely with Mr. Sawyer

and Taylor during her exit interview (White Depo 70:1-12; 71:14-18), it follows that any

speech contained in the written log was made pursuant to Plaintiffs job duties as a City

of Turner police officer. Therefore, to the extent that she spoke through the written log,

that speech was made in her capacity as a public employee. See Garcetti v. Ceballos, 54 7

U.S. 410, 421 (2006) (holding that when a public employee makes a statement pursuant

to her official duties, the employee does not speak as a citizen).

         This conclusion is consistent with Dahlia v. Rodriguez, in which the Ninth Circuit

Court of Appeals established that a public employee speaks in her role as a public

employee if she confines her communications to her chain of command, speaks about her

job duties, and does not speak in contravention to a supervisor's order. Dahlia v.

Rodriguez, 735 F.3d 1060, 1074-75 (9th Cir. 2013). As evidenced in part by Mr.

Sawyer's and Taylor's positive reactions to her January 2016 email, Plaintiff acted within

her job's boundaries when she maintained the written log because (1) she planned to

communicate its contents within her chain of command, (2) the written log addressed

topics related to her police duties, and (3) she did not maintain the log in contravention of

Taylor's or Mr. Sawyer's orders. Therefore, under Dahlia, any speech in Plaintiffs

written log was made in her capacity as a public employee.

         Plaintiff attempts to create fact issues in this area by suggesting that she "retained

some intention of wider disclosure" for the written log. Pl. Resp. at 13. However, as
15 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W :\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
explained earlier, there are no facts in the record showing that Plaintiff intended to share

the contents of her written log outside of her Turner PD chain of command. Her

testimony clearly shows that her sole purpose in maintaining the written log was to share

her perceived policy violations with Mr. Sawyer and Taylor during her exit interview.

White Depa 70:1-12. Therefore, Plaintiff has failed to point to any evidence showing the

existence of genuine fact issues regarding the intended audience for the written log. The

undisputed facts show that Plaintiff planned to reveal its contents to Mr. Sawyer and

Taylor alone, thereby supporting a finding that Plaintiff maintained the log as a public

employee.

          Lastly, Plaintiff contends that, because she was not employed "to document

misconduct, corruption, and illegality on the part of the chief of police," she was not

fulfilling her official job responsibilities when maintaining the written log. Pl. Resp. at

13. "Whether an employee is acting under an official duty is critical to the [First

Amendment] protection analysis." Courtney v. Oregon State Police, 349 F. App'x 208,

210 (9th Cir. 2009). Even if Plaintiff had no duty to document her personal observations

of Turner PD' s policy violations and security and management issues, as a police officer,

she did have an official duty to report any misconduct within the department. See id.

(First Amendment retaliation plaintiff conceded that, as a police officer, he had an

official duty to report any misconduct); Eberz v. Oregon Department of State Police, Civ.

No. CV-06-641-TC, 2008 WL 697419, at *11 (D. Or. March 14, 2008) (plaintiff state

police officer testified that his job duties included the duty to report misconduct within

Oregon State Police and declared that his duty extended to reporting misconduct to the
16 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:momlW :\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSThULE (503) 370-4302
supervisory level). Therefore, in light of the fact that Plaintiff planned to report the

contents of her written log to Taylor and Mr. Sawyer, she was acting under her official

police duties in maintaining the log.

         For the foregoing reasons, Plaintiff has not pointed to sufficient evidence to

establish a prima facie case of First Amendment retaliation. She cannot meet her burden

on any element, and summary judgment should be granted for Taylor.

                  B.      Taylor has met his burden to avoid First Amendment retaliation
                  liability and Plaintiff has failed to identify facts that could show
                  otherwise.

         If a First Amendment retaliation plaintiff meets her burden to establish a prima

facie case, the burden of production shifts to the defendant to show either (1) that it had

an adequate justification for treating the employee differently from other members of the

general public; or (2) that it would have taken the adverse employment action even absent

the protected speech-in other words, by showing that the employee's protected speech

was not a but-for cause of the adverse employment action. Greisen, 925 F.3d 1108; Eng,

552 F.3d 1070. Satisfying either one allows the defendant to avoid liability. See Eng at

1072 (explaining that a defendant can avoid liability alternatively by satisfying either

question).

         Taylor has met his burden of production to show that any speech on Plaintiffs part

was not the but-for cause of any adverse employment action. Eng at 1072. As discussed

in Taylor's Motion for Summary Judgment, the undisputed factual timeline shows that

Plaintiff was investigated and ultimately discharged from Turner PD for legitimate

reasons: because Taylor discovered evidence showing that she had been repeatedly
17 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W:\clients\Cil6661\020\00508816.DOCX
                                                  HELTZEL WILLIAMS PC
                                        P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
falsifying her time sheets. To summarize, the critical facts show that Taylor initiated the

investigation after he discovered evidence of Plaintiffs false time reporting and before he

discovered Plaintiffs written log. Thus, the investigation on Plaintiffs time reporting, as

well as her her ultimate discharge, stemmed from Taylor's discovery of evidence

showing that she had been repeatedly falsifying time sheets. Therefore, even if the

content of her written log was protected speech, and even if Taylor discovered and

reviewed the log as alleged, he faces no liability under Eng because he would have

initiated the investigation on Plaintiffs time reporting even if the written log had never

come to his attention.

          Plaintiff attempts to create fact issues on this outcome by asserting that any

discrepancies in her timesheets reflected Taylor's standard practice of allowing officers

to "flex" their time on their timesheets. PL Resp. 17. She reasons that, because there are

facts indicating that Taylor was aware of the flextime policy, his discovery of her written

log was the actual but-for cause of his decision to initiate the investigation on her time

reporting, and therefore, there are issues of fact precluding his ability to avoid liability

under Eng. This position is unavailing for several reasons.

         First, the undisputed factual timeline renders all facts relating to Turner PD' s

flextime policies immaterial. The undisputed facts show that the following events

happened in the following order: (1) First: Taylor discovered discrepancies between

Plaintiffs timesheets and her MDT logs, (2) Next: Taylor initiated the external

investigation on Plaintiffs time reporting, and (3) Last: Taylor discovered and reviewed

Plaintiffs written log. See Taylor MSJ at 2-5. Under this timeline, Taylor's discovery of
18 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W :\clients\Cll 6661 \020\00508816.DOCX
                                                  HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE {503) 585-4422 •FACSIMILE (503) 370-4302
discrepancies between Plaintiffs MDT logs and her timesheets could not have been a

pretext for some desire to retaliate against her due to her speech because, at the time he

initiated the investigation on her time reporting, he had not discovered her written log.

Summarily, it would have been impossible for him to retaliate against her for something

he did not have knowledge of at the time of the alleged retaliatory action. Thus, Taylor's

supposed knowledge of Plaintiffs use of flex time on her timesheets is immaterial to the

initial adverse employment decision of initiating the investigation on her time reporting.

Any evidence supporting such knowledge, therefore, cannot overcome Taylor's showing

that he would have initiated the investigation on Plaintiffs time reporting even absent his

discovery of her written log.

         Plaintiff has not pointed to evidence that could demonstrate the existence of

factual issues surrounding the timeline summarized above. While she reasons that Taylor

must have discovered the written log and tom it up before he initiated the time reporting

investigation, her reasoning is purely conjectural. She points to no evidence supporting

her proffered timeline of events. A nonmoving party cannot defeat summary judgment

with unsupported conjecture or conclusory statements. Hernandez v. Space/abs Med.

Inc., 343 F.3d 1107, 1112 (9th Cir. 2003); See Taylor v. List, 880 F.2d 1040, 1045 (9th

Cir. 1989) (conclusory allegations unsupported by factual material are insufficient to

defeat a motion for summary judgment). Therefore, Plaintiff has failed to raise any

factual issues surrounding Taylor's showing that he initiated the investigation for

legitimate reasons, and would have done so even absent her protected speech. Thus,


19 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY mDGMENT
2/18/2020/ADC:mom/W:\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
notwithstanding Plaintiff's ability to state a prima facie case of First Amendment

retaliation, Taylor has met his burden to avoid First Amendment liability.

          3.        State Law Claim (Second Claim for Relief)

                   A.     Plaintiff has failed to identify specific facts that could establish a
                   prima facie case of unlawful retaliation under the Oregon
                   whistleblower statute.

          To state a prima facie case of unlawful whistleblower retaliation under ORS §

659A.203, a plaintiff must show that (1) she engaged in a protected activity, (2) she

suffered an adverse employment decision, and (3) there was a causal link between the

protected activity and the adverse employment decision." Lindsey, 140 F. Supp. 3dl091.

          Plaintiff has failed to point to evidence demonstrating the existence of triable

issues of fact on any of these prima facie elements.

                             a.     Plaintiff has not pointed to facts showing that she engaged
                             in protected activity.

         Taylor is entitled to judgment as a matter of law on Plaintiff's ORS§ 659A.203

claim because, in light of established authority, the undisputed facts show that Plaintiff

did not engage in "protected activity" within the meaning of the statute.

         Under Oregon law, for a public employee's disclosure to qualify as "protected

activity" within ORS§ 659A.203, the disclosure (a) must be made to someone other than

the wrongdoer; or (b) must be made to the wrongdoer with the threat of revealing the

wrongdoer's conduct to someone else. See Lindsey, 140 F. Supp. 3d 1091 (holding that

the plaintiff-employee's report to his manager regarding the manager's unlawful conduct

was not a "disclosure" under ORS§ 659A.203 because the plaintiff-employee made the

20 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom!W :\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
report solely to the manager without threatening to reveal the manager's conduct to

anyone else); See Bjurstrom v. Oregon Lottery, 202 Or. App. 162, 169 (2005) (explaining

that the term "disclose" means "to open up to general knowledge").

          Given this standard, the facts material to the protected activity inquiry are the

following: (1) Taylor was the only wrongdoer implicated in Plaintiffs written log (White

Depo 69:10-21), and (2) Plaintiff's written log did not contain language threatening to

reveal Taylor's policy violations to anyone (See White Depo 69:7-70:6, 71:14-18).

Plaintiff does not dispute these facts. Pl. Resp. at 23. Instead, she disputes the

established authority governing the "protected activity" analysis under ORS § 659A.203

and asks the Court to abandon Oregon precedent. Noting that the Federal Whistleblower

Protection Act (WPA) was amended in 2012 to bring disclosures to wrongdoers within its

protections, she reasons that, because Oregon courts have looked to federal interpretation

of the WPA for guidance in determining the meaning of protected disclosures under ORS

§ 659A.203, the Court should expand Oregon's whistleblower protections to protect

disclosures made to wrongdoers.

         This line of reasoning is flawed. First, Plaintiff offers no summary or analysis of

the WP A's legislative history, or its language which purportedly brings disclosures to

wrongdoers within the protections of the Act. She does not even cite to the specific

relevant provision within the WP A. Consequently, she leaves both Taylor and the Court

guessing at the provision she has taken it upon herself to interpret. Second, Plaintiff's

argument ignores recent case law promulgated by courts in this district recognizing and

affirming Oregon courts' pre-2012 interpretations of "protected activity" for purposes of
21 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W :\clients\CII 6661 \020\00508816.DOCX
                                                  HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
ORS§ 659A.203 claims. See Barrier v. City ofDalles, No. 3:18-CV-1084-AC, 2019 WL

2707519, at *8 (D. Or. June 4, 2019), report and recommendation adopted sub nom.

Barrier v. City ofthe Dalles, No. 3:18-CV-01084-AC, 2019 WL 2648808 (D. Or. June

27, 2019) (citing Shultz, No. 08-CV-886-BR, 2009 WL 1476689, at *13 (noting that a

disclosure is protected by the statute only if it is made to a person who was previously

unaware of the information, meaning someone in a supervisory position, other than

the wrongdoer himself)).

          Third, Plaintiff does not consider the differences in statutory language between the

WPA and ORS§ 659A.203. While she is correct that Oregon courts have applied federal

standards governing disclosures under the WPA to interpret Oregon's ORS§ 659A.203,

she ignores the fact that Oregon courts have only done so to the extent that the Oregon

statute and the WP A are similarly-worded. Shultz v. Multnomah Cty., No. 08-CV-886-

BR, 2009 WL 1476689, at *13 (D. Or. May 27, 2009) (noting that, in the absence of

further guidance, the court applies the standards governing "disclosures" under the

similarly-worded WP A). ORS § 659A.203 has never contained language expressly

bringing disclosures to wrongdoers within its protections. Therefore, even if the WP A's

2012 amendments include express language to that effect, it would be entirely

inappropriate for the Court to look to that language for guidance in determining whether

Plaintiff has stated aprimafacie case under ORS§ 659A.203. If the Oregon legislature

wanted to afford such protections to Oregon public employees, it would do so through the

legislative process, just as the U.S. Congress has purportedly done in the WPA context.

As the Oregon legislature has taken no such action, the Court cannot read ORS §
22 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC :mom/W :\clients\CII 6661 \020\00508816.DOCX
                                                   HELTZEL WILLIAMS PC
                                       P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                    TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
659A.203 to afford such expanded protections. Oregon precedent is therefore binding.

For these reasons, under the undisputed facts, Plaintiff did not engage in "protected

activity" within the meaning of ORS§ 659A.203.

         The remainder of Plaintiffs presentation on this point is equally unpersuasive.

Rather than demonstrate the existence of triable issues of fact, she offers additional

argument on how ORS § 659A.203 should be read and applied. Not only are her

arguments underdeveloped and unsupported by citation to controlling authority-they

contradict established case law that squarely addresses the questions at hand. As noted

above, that case law clearly defines the meaning of "protected activity'' within the statute.

See generally Lindsey, 140 F. Supp. 3d 1091; Bjurstrom v. Oregon Lottery, 202 Or. App.

162, 169 (2005). And as explained above, given the undisputed facts of this case, any

disclosure achieved through Plaintiffs written log does not qualify as such.

         For these reasons, Plaintiff has not pointed to evidence showing that she engaged

in protected activity within the meaning of ORS § 659A.203. Thus, she cannot establish

a prima facie case of whistleblower retaliation as a matter of law.

                   b.    Plaintiff has not pointed to facts showing a causal link between
                   any protected activity and an adverse employment decision.

         Next, Plaintiff has failed to establish the existence of fact issues on the causal link

component of her ORS§ 659A.203 claim.

         Most notably, she has misconstrued controlling procedural authority. Her reliance

on Williams v. Freightliner, LLC, 196 Or. App. 83, 93 (2004) for the proposition that a

summary judgment plaintiffs "burden in an employment discrimination case is so

23 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W:\clients\Cll6661 \020\00508816.DOCX
                                              HELTZEL WILLIAMS PC
                                     P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                  TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
minimal that it is virtually impervious to a motion based on evidentiary insufficiency" is

misplaced because Williams is an Oregon state case, not a federal one. Accordingly, any

iterations of summary judgment burdens expressed therein do not apply to non-moving

slimmary judgment plaintiffs in federal court, even those with pendent claims brought

pursuant to Oregon state law. Instead, federal courts apply the familiar FRCP 56

standard. Under that standard, after the moving party proves the absence of genuine

issues of material fact, the burden shifts to the non-moving party to go beyond the

pleadings and point to specific facts demonstrating the existence of genuine issues for

trial. In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). "The burden is

not a light one. The non-moving party must show more than the mere existence of a

scintilla of evidence." Id. Hence, the Williams "minimal" summary judgment burden

does not apply to plaintiff. Her attempt to invoke such a light burden therefore fails.

         The remainder of Plaintiffs argument is weak, as it ignores the high causation bar

established by courts in this district for ORS § 659A.203 claims. The causal link inquiry

involves a "but-for" analysis: "To prove a causal link between the allegedly protected

activity and the adverse employment action, an employee 'must show by a preponderance

of the evidence that engaging in the protected activity was one of the reasons for [the

adverse employment action] and that but for such activity [the employee] would not have

been [subject to the adverse employment action]." Whitley v. City of Portland, 654 F.

Supp. 2d 1194, 1215 (D. Or. 2009) (quoting Ruggles v. Cal. Polytechnic St. Univ., 797

F.2d 782, 785 (9th Cir.1986)). As discussed in Taylor's Motion for Summary Judgment,

the undisputed facts show that Taylor's March 13, 2017 discovery of discrepancies
24 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W:\clients\Cll6661\020\00508816.DOCX
                                                  HELTZEL WILLIAMS PC
                                        P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
between Plaintiffs MDT logs and her timesheets was the root of each adverse

employment action underlying Plaintiffs ORS§ 659A.203 claim. Thus, even if

Plaintiffs written log qualified as ORS§ 659A.203 "protected activity," she could not

establish a causal link between that protected activity and any adverse employment action

because she would have been subjected to adverse employment actions even absent the

written log.

         Plaintiff has failed to point to facts that could show otherwise. Her speculation on

the legitimacy of Salem PD's investigative results does not create fact issues on the

causation inquiry because it is just that-speculation. Consequently, it does not

demonstrate the existence genuine issues for trial. See Hernandez, 343 F.3d 1112 (a

nonmoving party cannot defeat summary judgment with unsupported conjecture and

conclusory allegations). There are no facts in the record calling into question the

legitimacy or independence of Salem PD' s investigative results. Likewise, Plaintiffs

assertion that "there was a direct causal link between Taylor's discovery of [her] notes

and her investigation and termination and a jury could easily so conclude" does not reveal

facts sufficient to overcome summary judgment on the causation element of her ORS§

659A.203 claim because it is conclusory and not supported by citation to specific facts.

And, even Plaintiff could point to evidence from which a jury could reasonably render

such a conclusion, she would still be unable to demonstrate genuine issues for trial on the

ORS§ 659A.203 causation question because, as explained above, the undisputed factual

timeline shows that Taylor's discovery of Plaintiffs inconsistent time entries on March

13, 2017 caused each adverse employment action underlying the claim.
25 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/1812020/ADC:mom/W:\clients\Cll 6661 \020\00508816.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
         Overall, the demanding "but for" causation inquiry is fatal to Plaintiffs prim a

facie case under ORS§ 659A.203. Even ifher written log constituted protected activity

under the statute, and even if she could point to evidence from which a jury could find

some causal link between the protected activity and an adverse employment action, the

undisputed facts overwhelmingly show that all adverse employment actions occurred due

to Taylor's discovery of Plaintiffs inconsistent time entries. Thus, Plaintiff cannot satisfy

the "but for" inquiry under the undisputed facts, and therefore cannot state a prima f acie

case ofwhistleblower retaliation under ORS§ 659A.203.

                  B.     Taylor has met his burden of production to avoid whistleblower
                  retaliation liability and Plaintiff has failed to identify specific facts that
                  could show otherwise.

         Once an ORS§ 659A.203 plaintiff establishes aprimafacie case, the burden of

production shifts to the defendant to articulate some legitimate, non-retaliatory reason for

the adverse employment decision. Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796 (9th

Cir. 1982); See generally Carlton v. Marion Cty., No. CIV. 03-6202-AA, 2005 WL

1113836, at *4 (D. Or. May 9, 2005) (Oregon district courts apply the Title VII

retaliation burden-shifting framework to claims asserted under the Oregon whistleblower

statute). The defendant need not prove the absence of retaliatory intent or motive; it

simply must produce evidence sufficient to dispel the inference of retaliation raised by

the plaintiff. Id.

         As discussed in Taylor's Motion for Summary Judgment, he can satisfy this

burden under the undisputed facts. Simply, the fact that he discovered a pattern of

inconsistencies in Plaintiffs time reporting on March 13, 201 7, then asked Salem PD to
26 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom!W :\clients\CII 6661 \020\00508816.DOCX
                                                     HELTZEL WILLIAMS PC
                                           P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                     TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
investigate, dispels any potential inference of unlawful retaliation. His suspicion on

Plaintiffs dishonest time entries was a legitimate and non-retaliatory reason to initiate the

investigation. Plaintiff does not point to any evidence that could show otherwise. (Her

Response does not even address this topic). Thus, notwithstanding Plaintiffs ability to

state aprimafacie case ofwhistleblower retaliation under ORS§ 659A.203, Taylor can

meet his burden of production.

                   C.    Plaintiff has failed to identify specific facts that could show
                   pretext.

         If the defendant to a ORS§ 659A.203 retaliation claim meets his burden of

production, the burden shifts back to the plaintiff to show that the defendant's stated

reason was a pretext for retaliation. Id. Plaintiff has not pointed to any specific facts

suggesting that Taylor's legitimate, non-retaliatory reason for initiating the investigation

and carrying out all subsequent (and related) adverse employment actions was pretextual.

Though her Response suggests a general theory that Taylor discovered her written log

before he initiated the investigation, there is no evidence supporting that theory. Thus,

Plaintiff cannot demonstrate pretext and her ORS§ 659A.203 claim therefore fails as a

matter of law.

                  D.     Plaintiff has not shown facts sufficient to overcome Taylor's
                  entitlement to immunity from whistleblower liability for his Brady
                  communications.

         Finally, notwithstanding Plaintiffs inability to state aprimafacie case, her ORS§

659A.203 claim fails as a matter oflaw to the extent that it relies on Taylor's Brady

communications with the Marion County District Attorney ("Marion County DA").

27 - DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W:\clients\CI16661 \020\00508816.DOCX
                                              HELTZEL WILLIAMS PC
                                     P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                  TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
Plaintiff has not pointed to specific facts sufficient to overcome the applicability of

discretionary function immunity, or in the alternative, the absolute executive privilege, to

Taylor's Brady correspondence with the Marion County DA.

          As for the applicability of discretionary function immunity, the undisputed facts

show that Taylor contacted the Marion County DA in April 2017 to share information on

the Plaintiffs dishonest time reporting for Brady purposes, as Plaintiff had been

subpoenaed to testify in a trial scheduled for May 2017. Campbell MSJ Dec. Ex. 8. The

undisputed facts also show that, prior to doing so, Taylor assessed the facts bearing on

Plaintiffs dishonesty and made the decision to share that information with the Marion

County DA in order to fulfill his Brady duty of disclosure and implement Brady policy

objectives. Plaintiff has not pointed to evidence demonstrating the existence of issues of

fact on these material points. Therefore, even though Taylor had an official duty to

disclose such information to the Marion County DA under Brady, the process underlying

his disclosure, from beginning to end, shows that the disclosure was ultimately a

discretionary decision. See Timberlake ex rel. Estate of Lyon v. Washington Cty., 228 Or.

App. 607, 613 (2009) (discretionary functions involve the exercise of discretion in

developing or implementing policy objectives through the assessment of costs and

benefits, the evaluation of effectiveness of risks, and the choice among competing goals

and priorities). Thus, under ORS§ 30.265, Taylor is immune from liability for any claim

based on the disclosure. See ORS § 30.265 (setting forth discretionary function

immunity).


28 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W :\clients\Cll 6661\020\005088I6.DOCX
                                               HELTZEL WILLIAMS PC
                                      P.O. BOX 1048 •SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
         Likewise, Plaintiff has not pointed to evidence sufficient to preclude Taylor's

alternate theory of immunity on absolute privilege grounds. As explained in Taylor's

Motion for Summary Judgment, the absolute privilege immunizes Taylor's Brady

communications with the Marion County DA from whistleblower liability because Taylor

had an official duty to share information bearing on Plaintiffs dishonesty with the

Marion County DA. See Chamberlain v. City of Portland, 184 Or. App. 487, 491-92

(2002) (the absolute privilege shields state officers from liability for defamatory

statements made in the course of their official duties); Clifford v. City of Clatskanie, 204

Or. App. 566, 580 (2006) (noting that "when a public officer makes defamatory

statements to persons to whom he has no official duty or authority to impart such

information, the statements are not privileged"). Though the absolute privilege is

traditionally a bar to defamation claims, applying it to bar whistleblower retaliation

claims in the context of Brady disclosures achieves the same policy goals which underlie

its application in the defamation context. See Taylor MSJ at 37-38. Therefore, the

absolute privilege bars the portion of Plaintiffs ORS§ 659A.203 claim based on

Taylor's Brady disclosure.

         Plaintiffs Response does not squarely address this legal outcome. Rather than

respond to Taylor's well-reasoned application of the absolute privilege to the Brady

disclosure, Plaintiff simply argues that the absolute executive privilege applies only to

defamation -claims. Yet, Plaintiffs characterization of Taylor's Brady disclosure as

"knowingly false" equates the disclosure to a defamatory statement, and thereby

contradicts her position that the absolute privilege cannot apply to Taylor's Brady
29 -   DEFENDANT DON TAYLOR' S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ADC:mom/W:\clients\Cll6661 \020\00508816.DOCX
                                                   HELTZEL WILLIAMS PC
                                         P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                   TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
disclosure. And, she does not point to any evidence tending to create issues of fact

regarding Taylor's official duty to disclose Brady information to the Marion County DA.

This fact, therefore, is undisputed. Thus, in light of established policies underlying the

absolute privilege in Oregon, the privilege applies to Taylor's Brady communications as

a matter oflaw. See generally Grubb v. Johnson, 205 Or. 624, 631-32 (1955) (discussing

the rationale for the absolute privilege); See Taylor MSJ at 37-39.

         For these reasons, either under the discretionary function immunity set forth in

ORS§ 30.265 or under the absolute executive privilege, Taylor is immune from liability

on the portion of Plaintiffs ORS § 659A.203 based on his Brady communications as a

matter of law.

                                                 CONCLUSION

         For the foregoing reasons, summary judgment should be granted for Taylor. He

has demonstrated the absence of genuine issues of fact on Plaintiffs claims, such that he

is entitled to judgment as a matter of law on each. Plaintiff, on the other hand, has failed

to point to specific facts showing the existence of genuine issues for trial.

         Dated this 18th day of February, 2020.

                                                        HELTZEL WILLIAMS P.C.


                                                        s/Andrew D. Campbell
                                                        Andrew D. Campbell, OSB # 022647
                                                        Attorney for Defendant
                                                        PO Box 1048
                                                        Salem, OR 97308
                                                        Phone: (503) 585-4422
                                                        Fax: (503) 370-4302
                                                        Email: andrew@heltzel.com
30 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY nJDGMENT
2118/2020/ ADC:mom/W :\clients\CII 6661 \020\00508816.DOCX
                                                      HELTZEL WILLIAMS PC
                                            P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                      TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
                                         CERTIFICATE OF SERVICE

    I hereby certify that on February 18, 2020, I served the attached DEFENDANT
DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT on:

Daniel E. Therrell, OSB No. 971655                               Steven A. Kraemer, OSB No. 882476
Emerson Lenon, OSB No. 123728                                    David C. Lewis, OSB No. 953348
Thenell Law Group, P.C.                                          Kraemer & Lewis
12909 SW 68th Parkway, Suite 290                                 P.O. Box 1469
Portland, Oregon 97223                                           Lake Oswego, OR 97035
Telephone: (503) 372-6450                                        Telephone: (800) 922-2684
Facsimile: (503) 372-6496                                        Facsimile: (503) 763-3900
Attorneys for Plaintiff                                          Attorneys for Defendants Sawyer and City
Email: dan@thenelllawgroup.com                                   Email: skraemer@cisoregon.org
Email: emerson@thene111awgroup.com                               Email: dlewis@cisoregon.org


       D By mailing to said attorney(s) a full and correct copy therefor, contained in a
         sealed envelope, with postage paid, addressed to said attorney( s) as stated above
         and deposited in the United States Post Office at Salem, Oregon.
       D By hand delivering to said attorney(s) a true copy thereof.
       0 By emailing to said attomey(s) at their above listed email address( es) a true copy
         thereof.
       0 By electronic filing with the District Court's CM/ECF system. The CM/ECF
         system generated Notice of Electronic Filing constitutes proof of service upon a
         Filing User in accordance with Fed. R. Civ. P. 5(d).

          Dated this 18th day of February, 2020.

                                                             HELTZEL WILLIAMS PC


                                                             s/Andrew D. Campbell
                                                             Andrew D. Campbell, OSB #02264 7
                                                             Attorney for Defendant
                                                             PO Box 1048
                                                             Salem, OR 97308
                                                             Telephone: (503) 585-4422
                                                             Facsimile: (503) 370-4302
                                                             Email: andrew@heltzel.com


31 -   DEFENDANT DON TAYLOR'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
2/18/2020/ ADC:mom/W :\clients\Cll 6661 \020\00508816.DOCX
                                                HELTZEL WILLIAMS PC
                                       P.O. BOX 1048 • SALEM, OREGON 97308-1048
                                    TELEPHONE (503) 585-4422 •FACSIMILE (503) 370-4302
